Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance

Claims 27-50   are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
Regarding Claim 27,
A machine-learning system, including computation circuitry and data storage circuitry  , the processing hardware configured to form a quaternion (QT) computation engine; wherein input data to the QT computation engine includes quaternion values, each comprising a real component and three imaginary components, represented as a set of real-valued tensors, wherein: a single quaternion value is represented as a 1-dimensional real-valued tensor having four real-valued components , wherein a first real-valued component represents the real component of the single quaternion value, and wherein a second, a third, and a fourth real-valued component each respectively represents one of the imaginary components; a quaternion-valued vector having a size N is represented as a 2-dimensional real- valued tensor comprising N 1-dimensional real-valued tensors; and a quaternion-valued matrix having N x M dimensions is represented as a 3- dimensional real-valued tensor comprising M 2-dimensional real-valued tensors comprising N 1-dimensional real-valued tensors.  


Regarding Claim 35,
A method for operating a quaternion (QT) computation engine, the method comprising:    receiving input data by the QT computation engine  ; and storing the input data by the QT computation engine, the input data including quaternion values, each comprising a real component and three imaginary components , represented as a set of real-valued tensors, wherein: a single quaternion value is represented as a 1-dimensional real-valued tensor having four real-valued components , wherein a first real-valued component represents the real component of the single quaternion value, and wherein a second, a third, and a fourth real-valued component each respectively represents one of the imaginary components; a quaternion-valued vector having a size N is represented as a 2-dimensional real- valued tensor comprising N 1-dimensional real-valued tensors; and a quaternion-valued matrix having N x M dimensions is represented as a 3- dimensional real-valued tensor comprising M 2-dimensional real-valued tensors comprising N 1-dimensional real-valued tensors.  

Regarding Claim 43,
At least one non-transitory machine-readable medium including instructions  , the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: receiving input data by the QT computation engine; and storing the input data by the QT computation engine, the input data including quaternion values, each comprising a real component and three imaginary components , represented as a set of real-valued tensors  , wherein: a single quaternion value is represented as a 1-dimensional real-valued tensor having four real-valued components, wherein a first real-valued component represents the real component of the single quaternion value, and wherein a second, a third, and a fourth real-valued component each respectively represents one of the imaginary components; a quaternion-valued vector having a size N is represented as a 2-dimensional real- valued tensor comprising N 1-dimensional real-valued tensors; and a quaternion-valued matrix having N x M dimensions is represented as a 3- dimensional real-valued tensor comprising M 2-dimensional real-valued tensors comprising N 1-dimensional real-valued tensors.

Regarding Claim 27: 
The following prior arts, Bruestle et al. ( USPUB 20170337468 ) teaches A machine-learning system (Machine learning taught within Paragraphs [0002-0003], [0014] and [0019]) , including computation circuitry and data storage circuitry ( Paragraphs [0025-0026] and [0032]) , the processing hardware configured to form a quaternion (QT) computation engine ( Paragraph [0075]-“.. tensor operations specific to graphics and quaternion operations…”) ; 
Within analogous art , Artyom M. Grigoryan teaches wherein input data to the QT computation engine includes quaternion values, each comprising a real component and three imaginary components( Page 3- 2. THE QUATERNION NUMBERS IN IMAGING-“…quaternion number has four components, a real part and three imaginary parts, which naturally coincides with the three components,…”)  , represented as a set of real-valued tensors ( Page 9 – “…the tensor representation for the quaternion images….with zero real part in the quaternion algebra…”) , wherein: a single quaternion value is represented as a 1-dimensional real-valued tensor having four real-valued components ( Page 3- “…The quaternion can be considered as a four-dimensional generation of a complex number with one real part and three imaginary parts….” AND Page 5 – “…In tensor representation, which is the 2-D frequency and 1-D time representation of the 2-D image, the image is represented and processed by one-dimensional signal of length N each….”) , 
 within claim 27, but does not teach the limitations, nor render obvious the following limitations : " wherein a first real-valued component represents the real component of the single quaternion value, and wherein a second, a third, and a fourth real-valued component each respectively represents one of the imaginary components; a quaternion-valued vector having a size N is represented as a 2-dimensional real- valued tensor comprising N 1-dimensional real-valued tensors; and a quaternion-valued matrix having N x M dimensions is represented as a 3- dimensional real-valued tensor comprising M 2-dimensional real-valued tensors comprising N 1-dimensional real-valued tensors.”


Regarding Claim 35: 
The following prior arts, Bruestle et al. ( USPUB 20170337468 ) teaches A method for operating a quaternion (QT) computation engine ( Paragraph [0075]-“.. tensor operations specific to graphics and quaternion operations…”), the method comprising:    receiving input data by the QT computation engine ( Paragraph [0068]- “…receives inputs from data banks, permutes the data elements per input parameters o and r as described with respect to FIGS. 5 and 6 above. Specifically, per block 802 in the flow chart 800, the modulo address generator receives a memory address and a length, …”) ; and storing the input data by the QT computation engine ( Paragraphs [0025-0026] and [0032]), ( Page 3- 2. THE QUATERNION NUMBERS IN IMAGING-“…quaternion number has four components, a real part and three imaginary parts, which naturally coincides with the three components,…”)  , represented as a set of real-valued tensors ( Page 9 – “…the tensor representation for the quaternion images….with zero real part in the quaternion algebra…”) , wherein: a single quaternion value is represented as a 1-dimensional real-valued tensor having four real-valued components ( Page 3- “…The quaternion can be considered as a four-dimensional generation of a complex number with one real part and three imaginary parts….” AND Page 5 – “…In tensor representation, which is the 2-D frequency and 1-D time representation of the 2-D image, the image is represented and processed by one-dimensional signal of length N each….”) , within claim 35, but prior arts does not teach the limitations, nor render obvious the following limitations : “wherein a first real-valued component represents the real component of the single quaternion value, and wherein a second, a third, and a fourth real-valued component each respectively represents one of the imaginary components; a quaternion-valued vector having a size N is represented as a 2-dimensional real- valued tensor comprising N 1-dimensional real-valued tensors; and a quaternion-valued matrix having N x M dimensions is represented as a 3- dimensional real-valued tensor comprising M 2-dimensional real-valued tensors comprising N 1-dimensional real-valued tensors.”


Regarding Claim 43: 
The following prior arts , Bruestle et al. ( USPUB 20170337468 ) teaches At least one non-transitory machine-readable medium including instructions ( Paragraph [0018])  for operating a quaternion (QT) computation engine( Paragraph [0075]) , the instructions, when executed by processing circuitry ( Paragraphs [0025-0026] and [0032]), cause the processing circuitry to perform operations comprising: receiving input data by the QT computation engine( Paragraph [0068]- “…receives inputs from data banks, permutes the data elements per input parameters o and r as described with respect to FIGS. 5 and 6 above. Specifically, per block 802 in the flow chart 800, the modulo address generator receives a memory address and a length, …”); and storing the input data by the QT computation engine ( Paragraphs [0025-0026] and [0032]), Within analogous art , Artyom M. Grigoryan ( NPL DOC: "Tensor representation of color images and fast 2D quaternion discrete Fourier transform," 03/16/2015,Proceedings Volume 9399, Image Processing: Algorithms and Systems XIII; 93990N (2015),https://doi.org/10.1117/12.2083199,Pages 2-10. ) teaches the input data including quaternion values, each comprising a real component and three imaginary components ( Page 3- 2. THE QUATERNION NUMBERS IN IMAGING-“…quaternion number has four components, a real part and three imaginary parts, which naturally coincides with the three components,…”)  , represented as a set of real-valued tensors ( Page 9 – “…the tensor representation for the quaternion images….with zero real part in the quaternion algebra…”) , wherein: a single quaternion value is represented as a 1-dimensional real-valued tensor having four real-valued components ( Page 3- “…The quaternion can be considered as a four-dimensional generation of a complex number with one real part and three imaginary parts….” AND Page 5 – “…In tensor representation, which is the 2-D frequency and 1-D time representation of the 2-D image, the image is represented and processed by one-dimensional signal of length N each….”) , within claim 43, but the prior arts does not teach the limitations, nor render obvious the following limitations : “wherein a first real-valued component represents the real component of the single quaternion value, and wherein a second, a third, and a fourth real-valued component each respectively represents one of the imaginary components; a quaternion-valued vector having a size N is represented as a 2-dimensional real- valued tensor comprising N 1-dimensional real-valued tensors; and a quaternion-valued matrix having N x M dimensions is represented as a 3- dimensional real-valued tensor comprising M 2-dimensional real-valued tensors comprising N 1-dimensional real-valued tensors.”


3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637